Order granting defendants’ motion to strike case from calendar as being improperly preferred, reversed on the law and the facts, without costs, and motion denied, without costs. While the legal residence of plaintiff during certain periods is rendered obscure by contradictory statements indicating it to be Rockland county, a consideration of all his acts indicates that Rockland county was merely a place of temporary sojourn and that when the cause of action arose he was and still is a resident of Kings county. Lazansky, P. J., Young and Carswell, JJ., concur: Kapper and Hagarty, JJ., dissent.